The plaintiff in error was convicted in the county court of Jackson county of the crime of selling intoxicating liquors, and was sentenced to pay a fine of $75 and serve a term of 45 days in the county jail, and has appealed.
The petition in error and transcript of the record were filed in this court on January 9, 1931. No further appearance has been made by the plaintiff in error, nor any further extension of time asked in which to file brief in support of the assignments of error.
We have carefully examined the record, and find the information properly charges the offense. The defendant was accorded a fair and impartial trial. No fundamental *Page 63 
errors appear in the record sufficient to warrant a reversal.
The judgment of the trial court is affirmed.